PER CURIAM.
On the first day of March, 1916, the West Publishing Company recovered a judgment against the defendant and appellant, S. K. Williams, in the sum of $254. Motion for a new trial was made and denied on April 1, 1916. Notice of appeal was given on April 20, 1916, and a supersedeas bond was filed April 28, 1916. On September 23, 1916, a transcript of the evidence was lodged with the clerk of the superior court. Nothing further has been done to prosecute the appeal to effect. These facts are duly authenticated.
Appellee moves this court to dismiss as for a frivolous appeal, with damages. This motion is not resisted by appellant.
It appearing that the appeal was taken solely for delay and without any meritorious cause, following the rule laid down *535in Willis v. Ivy, 16 Ariz. 120, 141 Pac. 570, Nienstedt v. Dorrington, 16 Ariz. 121, 141 Pac. 569, and Baca v. Noyes-Norman Shoe Co., ante, p. 386, 161 Pac. 884, it is ordered that the appeal be docketed in this court, and the said appeal be dismissed, and that appellee recover its costs.
The judgment appealed from being for the recovery of money, it is further ordered and adjudged that a sum not exceeding 10 per cent of the .judgment appealed from be, and the same is hereby, fixed at $25, which amount is awarded to appellee as damages for a frivolous appeal*